UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

EDWARD JUNOD,

                                Plaintiff,
         -v-                                      5:18-CV-1424
                                                 (DNH/ATB)

CPS OF ONONDAGA COUNTY NEW YORK;
ANGELA BAREFORD, Mother of J.J.; CLERK
OF ONONDAGA COUNTY NEW YORK;
CLERK OF DAVID ELLSPERMANN,
Marion County Florida; PASCO COUNTY
FLORIDA CLERK OF COURT; FLORIDA
DEPARTMENT OF REVENUE; and CHILD
SUPPORT ENFORCEMENT ACT OF USA,

                         Defendants.
--------------------------------

APPEARANCES:

EDWARD JUNOD
Plaintiff pro se
425 Richfield Blvd
Mattydale, NY 13211


DAVID N. HURD
United States District Judge


                                 DECISION and ORDER

         Pro se plaintiff Edward Junod commenced this civil action on December 10, 2018.

On January 2, 2019, the Honorable Andrew T. Baxter, United States Magistrate Judge,

advised by Report-Recommendation that the complaint be dismissed in its entirety. No

objections to the Report-Recommendation have been filed.
          Based upon a careful review of the entire file and the recommendations of the

Magistrate Judge, the Report-Recommendation is accepted in whole. See 28 U.S.C.

§ 636(b)(1).

          Therefore, it is

          ORDERED that

          1. The complaint is DISMISSED WITHOUT PREJUDICE as against all defendants

as to plaintiff filing suit in the appropriate state court to challenge his custody determination

and any challenge to his support payments, but without the opportunity to amend in this

court; and

          2. The complaint is DISMISSED WITH PREJUDICE as against David Ellspermann

(Marion County Florida Clerk); the Pasco County Florida Clerk; the Onondaga County Clerk;

the State of New York; the State of Florida; CPS of Onondaga County (as an entity); the

Florida Department of Revenue; the Child Support Enforcement Act; and any 42 U.S.C.

§ 1983 claims against Angela Bareford.

          The Clerk is directed to enter judgment accordingly and close the file.

          IT IS SO ORDERED.




Dated: February 12, 2019
       Utica, New York.




                                                -2-
